IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,044-01


                          EX PARTE QUIRINO TORRES, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. B-18-2189-0-CR-B-1 IN THE 156TH DISTRICT COURT
                               FROM BEE COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of felon in possession of a firearm and sentenced to five years’

imprisonment. The Applicant did not file a direct appeal. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he has been arrested on new charges and is being held on a parole

pre-revocation or “blue” warrant without being provided a final revocation hearing. Applicant has

alleged facts that, if true, might entitle him to relief. TEX . GOV ’T CODE § 508.282; Ex parte Spann,

132 S.W.3d 390 (Tex. Crim. App. 2004). Accordingly, the record should be developed. The trial

court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The
                                                                                                       2

trial court shall order the Texas Department of Criminal Justice’s Office of the General Counsel to

obtain a response from a person with knowledge of relevant facts. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing,

it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be represented

by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE

CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify

this Court of counsel’s name.

        The response shall state whether Applicant is being held pursuant to a parole revocation

warrant, and if so, the date upon which that warrant was issued and executed. The response shall

state whether Applicant has been advised of his rights in the revocation process, whether he has

requested or waived a preliminary hearing and whether he has been afforded a preliminary hearing.

If Applicant is also being held on new charges, the response shall state whether Applicant has been

indicted on those charges, and if so, when the indictment was returned. The trial court may make

any other findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: October 27, 2021
Do not publish